Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was SMOOK in view of PANDE (2014/0057105).  The prior art SOOK discloses a linerboard with two layers ad the production method therefore.  SMOOK was combined with PANDE to supply the hardwood fibers with the claimed hydrodynamic surface area.  The applicant amended the claims to require the hardwood fibers be applied at a concentration of 0.5 to 7.5%.  PANDE discloses only 0.02 to 0.15% of the high hydrodynamic surface area fibers (because a headbox uses 1% consistency (via SMOOK) and not all the fibers are hardwood fibers according to PANDE.  The other piece of pertinent art was U.S. 9,920,484 and its WIPO publication WO2015127239.  Neither document was published more than a year from the earliest effective filing date and therefore and not by another and therefore not a (a)(1) or (a)(2) type reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748